                  Case 19-12269-CSS               Doc 1239     Filed 07/02/20      Page 1 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    MTE HOLDINGS LLC, et al., 1                              Case No. 19-12269 (CSS)

                            Debtors.                         (Jointly Administered)


    TANMAR RENTALS LLC,
                                                             Adv. Proc. No.
                             Plaintiff,

             v.


    MDC ENERGY LLC,
    d/b/a MDC TEXAS ENERGY LLC,
    MDC TEXAS OPERATOR LLC,
     And NATIXIS, NEW YORK BRANCH,

                               Defendants.



    COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT TO DETERMINE
    VALIDITY, PRIORITY, AND EXTENT OF LIENS ON THE DEBTORS’ PROPERTY
             COMES NOW Plaintiff TanMar Rentals LLC, by and through its undersigned counsel,

and hereby files this Complaint and Request for Declaratory Judgment to Determine Validity,

Priority, and Extent of Liens on the Debtors’ Property pursuant to Rule 7001 of the Federal Rules

of Bankruptcy Procedure (the “Rules”); the Order Establishing Procedures to Determine the

Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants (D.I. 1150 ) and the

Final Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy



1
 The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: MTE Holdings LLC (“MTE”) (7894); MTE Partners LLC (“MTE Partners”) (1158); Olam Energy
Resources I LLC “Olam”) (0770); MDC Energy LLC (“MDC”) (9140); MDC Texas Operator LLC (1087); Ward I,
LLC (6817); and MDC Reeves Energy LLC (3644) (collectively, the “Debtors”). The Debtors’ address is 280 East 96th
Street, Suite 210, Indianapolis, Indiana 46240.
              Case 19-12269-CSS        Doc 1239      Filed 07/02/20     Page 2 of 11




Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate

Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting

Related Relief [D.I. 1092] and respectfully shows as follows:

                                              Parties

       1.        Plaintiff TanMar Rentals LLC (“TanMar” or “Plaintiff”) is Louisiana limited

liability company with its principal place of business located in Eunice, Louisiana.

       2.        Defendant MDC Energy LLC d/b/a MDC Texas Energy LLC (“MDC Energy”) is

a limited liability company organized under the laws of the State of Delaware with its principal

place of business in Indianapolis, Indiana.

       3.        Defendant MDC Texas Operator LLC (“Texas Operator” and, together with MDC

Energy “Debtor Defendants”) is a limited liability company organized under the laws of the State

of Delaware with its principal place of business in Indianapolis, Indiana.

       4.        Defendant Natixis, New York Branch (“Natixis”) is the administrative agent of

certain of the Debtors’ pre-petition lenders and other secured parties (collectively, the “Lenders”

and, together with Natixis, the “Prepetition Secured Parties”) in connection with a $60 million

credit facility under that certain credit agreement dated as of September 17, 2018, (the “Credit

Agreement”) with the Debtors.

                                     Jurisdiction and Venue

         5.      Debtor Defendant MDC Energy is a debtor in the above-captioned jointly

administered chapter 11 cases styled In re MTE Holdings LLC, Case No. 19-12269 (CSS) (Bankr.

D. Del.) (the “Cases”), pending in the United States Bankruptcy Court for the District of Delaware

(the “Court”).




                                                 2
             Case 19-12269-CSS          Doc 1239      Filed 07/02/20      Page 3 of 11




       6.      This Court has jurisdiction over the Cases and this Complaint pursuant to 28 U.S.C.

§§ 157(a), and 1334(a), and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

       7.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

       8.      Venue of the Cases and this adversary proceeding in this district is proper under 28

U.S.C. §§ 1408 and 1409.

       9.      Pursuant to Fed. R. Bankr. 7008 and Rule 7008-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), TanMar consents to the Court’s entry of a final judgment or order with respect to

the adversary proceeding if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution.

                                          Nature of Action

       10.     This is an action pursuant to Fed. R. Bankr. 7001(2) and 7001(9) and the

Declaratory Judgment Act (28 U.S.C. § 2201).

       11.     By this Complaint, TanMar seeks entry of a judgment from this Court determining

the priority of TanMar’s statutory mineral interest liens and the prepetition and post-petition liens

and security interests of the Prepetition Secured Parties.

       12.     Specifically, TanMar seeks a determination that (i) TanMar holds valid, fully-

perfected, and enforceable statutory mineral liens in the amount of $837,678.17 on certain of the

Debtors’ property, and (ii) such valid, fully- perfected, and enforceable statutory mineral liens are

senior in priority to the prepetition and post-petition lien claims of the Prepetition Secured Parties.



                                                  3
             Case 19-12269-CSS         Doc 1239        Filed 07/02/20    Page 4 of 11




       13.     Additionally, pursuant to applicable state and bankruptcy law, Tanmar seeks to

recover attorneys’ fees incurred in this proceeding.

                                     Procedural Background

       14.     On October 22, 2019, debtor MTE Holdings LLC filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. On November 8, 2019, MDC Energy LLC d/b/a

MDC Texas Energy LLC; MDC Reeves, MDC Texas Operator LLC, and Ward I, LLC initiated

their Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”).

       15.     Debtor Defendant MDC Energy owns certain mineral interests in Reeves County,

Texas and, upon information and belief, Debtor MDC Texas Operator operates producing gas

wells in connection with those mineral interests.

       16.     The Debtors filed the Motion for Entry of Interim and Final Orders (I) Authorizing

the Use of Cash Collateral (II) Providing Adequate Protection to the Secured Lender; (III)

Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV)

Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2

[D.I. 49] (the “Cash Collateral Motion”) seeking, among other things, authorization to use

cash collateral and provide adequate protection and other forms of relief to certain prepetition

secured parties.

       17.     After five interim orders were entered, on May 15, 2020, a final order on the Cash

Collateral Motion was entered (“Cash Collateral Order”).

       18.     On June 2, 2020 this Court entered the Order Establishing Procedures to Determine

the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants [D.I. 1150 ](the

“Procedures Order”).



                                                 4
             Case 19-12269-CSS         Doc 1239        Filed 07/02/20   Page 5 of 11




                                      Factual Background

A.     TanMar Provided Service and Materials to Debtors since 2014 pursuant to a Master
       Service Agreement

       19.     As detailed in its Notice of Perfection of Mineral Lien by TanMar Pursuant to 11

U.S.C. § 546(b)(2) [D.I. 543] (the “Lien Notice”), TanMar is a company that has continuously

provided services to the Debtor Defendants, commencing in 2014 pursuant to a Master Service

Agreement (the “MSA”) and continuing through May, 2020 for the Debtors’ operations relating

to various properties located in Reeves County, Texas (the “Properties”). A copy of the MSA is

attached hereto as Exhibit A.

       20.     The services provided by Tanmar included, among other things pumping out

storage tanks, cleaning of mobile home units, and servicing of equipment related to oil and gas

operations on the Properties (the “Services”).

       21.     As set forth in Tanmar’s lien affidavits recorded on January 3, 2020 in the State

of Texas, County of Reeves (the “Lien Affidavits”) copies of which are attached to the Lien Notice,

TanMar provided the Services to Debtor Defendants prior to the Petition Date(s). Copies of the

Lien Notice and Lien Affidavits are attached hereto as Exhibit B.

       22.     Under applicable state law, TanMar has prepetition statutory mineral liens (the

“Mineral Liens”) which it secured on each Property set forth in Exhibit B.

       23.     A table summarizing the Mineral Liens identified in the Lien Affidavits is attached

hereto as Exhibit C (the “Lien Priority Table”).

       24.     The liens referenced in the Lien Affidavit relate back to an inception date prior to

September 25, 2018—being the date the Deed of Trust, Assignment, Security Agreement, Fixture

Filing, Financing Statement, and Assignment of Production dated September 17, 2018, from MDC




                                                   5
             Case 19-12269-CSS          Doc 1239      Filed 07/02/20     Page 6 of 11




Energy LLC d/b/a MDC Texas Energy LLC to Carlos Quinteros, as Trustee for the benefit of

Defendant Natixis (the “Mortgage”).

       25.     Under § 56.004, Tex. Prop. Code (Priority of lien): “(a) the [mineral] lien does not

affect an encumbrance that attached to the land or a leasehold before the lien’s inception. (b) The

[mineral] lien on material, machinery, supplies, or a specific improvement takes priority over

an earlier encumbrance on the land or leasehold on which the material, machinery, supplies,

or improvement is placed or located.” (Emphasis added). As such, even if Debtor Defendant’s

Mortgage was filed prior to Tanmar’s, Tanmar’s Lien’s take priority over Debtor Defendants as a

matter of statute and the public policy of the State of Texas.

B.     Prepetition Secured Parties in 2018

       26.     On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral

Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the

Credit Agreement to certain of the Debtors.

       27.     In connection with the Cash Collateral Motion, the Prepetition Secured Parties have

asserted that, under the Credit Agreement and certain other documentation executed therewith

(collectively, the “Credit Documents”), the Debtors and certain affiliated guarantors granted senior

security interests in, and continuing, valid, binding, enforceable and perfected first priority liens,

on any interest in any kind of property or asset, whether real, personal or mixed, tangible or

intangible, including cash, securities, accounts and contract rights. The Prepetition Secured Parties

assertions include a first-priority security interest in oil and gas leasehold interests, working

interests, and associated property rights.




                                                  6
              Case 19-12269-CSS         Doc 1239      Filed 07/02/20      Page 7 of 11




        28.    The security instruments for the Credit Documents were not filed against the Debtor

Defendant’s real property interests in that county—and thus the security interests of the Prepetition

Secured Parties were not perfected as to such collateral—until September 25, 2018.

        29.    Furthermore, pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code,

the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective

as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Cash Collateral Order ¶¶ 4(a) and 4(b).

        30.    The post-petition adequate protection liens granted to the Prepetition Secured

Parties are (i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii)

provided the same relative priority with post-petition replacement liens granted to “Statutory

Lienholders” (as defined therein) as the underlying prepetition liens of the parties as of the Petition

Date.

        31.    Furthermore, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide

priming liens to the Prepetition Secured Parties. Both paragraphs expressly provide that the priority

of such adequate protection liens “shall be the same as the relative priorities of the underlying liens

as they existed as of the Petition Date or as perfected subsequent to the Petition Date as permitted

by section 546(b) of the Bankruptcy Code.” Id.

C.      TanMar has a Priority Lien Ahead of Prepetition Secured Parties

        32.      TanMar disputes the Prepetition Secured Parties’ prepetition and post-petition

security interests insofar as such security interests are asserted to be superior to the valid, fully

perfected, and enforceable statutory mineral liens of TanMar as further described herein.

        33.    Under Texas law, the Mineral Liens encumber the following interests in the




                                                  7
              Case 19-12269-CSS          Doc 1239       Filed 07/02/20      Page 8 of 11




Collateral Properties: (i) the interest of the contracting party and the interest of any mineral

property owner on whose behalf the contracting party contracted, (ii) the interest of identified

working interest owners with a recorded assignment as of the applicable mineral lien inception

date; and (iii) the interest of any working interest owner without a recorded assignment as of the

applicable mineral lien inception date. See Tex. Prop. Code § 56.001, et seq.

        34.     In addition, once perfected by the filing of the Lien Affidavit, the inception date of

Tanmar’s Mineral Liens on the Properties relate back to the commencement of the furnishing of

labor and/or materials on the subject leases. See Tex. Prop. Code § 56.004-005.

        35.     Tanmar first provided the Services to the Debtor Defendants in connection with the

applicable leases beginning in 2014 and continuously provided Services with respect to such

leases. The Mineral Liens, therefore, date even further back to the applicable dates of when Tanmar

first provided Services to the Debtor Defendants. As such, Tanmar’s Mineral Liens take priority

over that of the Prepetition Secured Parties.

        36.     Under applicable Texas law, an operator can combine multiple leases together

through pooling or unitization. Pooling is used to encompass sufficient acreage to drill one well—

for example, a 640-acre tract is required by the Railroad Commission of Texas (the state agency

with primary jurisdiction over the oil and gas industry) to have the required coverage of space and

to avoid waste.

        37.     Unitization, on the other hand, refers to the combination of separately owned

mineral or leasehold interests covering all, or part of, a common source of supply (e.g., a field or

reservoir) for the principal purpose of the joint operation of that field/reservoir, in whole or in part,

in order to maximize production, create operational efficiencies and conserve financial and natural

resources. In both instances, an agreement—a pooling agreement or a unit agreement—is executed



                                                   8
             Case 19-12269-CSS           Doc 1239    Filed 07/02/20      Page 9 of 11




with the mineral lessors. When a unit or pooling acreage is created, the mineral liens extend to and

encumber the totality of the property unitized or pooled, and thus the liens attach to each and every

lease included, in whole or in part, and covered by the applicable agreement. See Tex. Prop. Code

§ 56.003.

       38.     Upon information and belief, certain of the Debtor Defendants’ leases are unitized

or pooled, subject to unit and/or pooling agreements and operated as either pooling or a unit and,

therefore, the Mineral Liens of Tanmar extend to and encumber all collateral property covered by

each lease in each such pooling or unit agreement. Moreover, the liens attached to the pooling or

unit relate back to the commencement of the Services in 2014 under the MSA.

                                          Claim for Relief

A.     Declaratory Judgment

       39.     TanMar incorporates by reference the allegations set forth in paragraphs 1 through

34 above as if fully set forth herein.

       40.     This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.§

2201 and Bankruptcy Rules 7001(2) and 7001(9).

       41.     As set forth above, TanMar has validly and timely recorded Mineral Liens against

the Collateral Properties of the Debtor Defendant.

       42. These Mineral Liens relate back to inception dates prior to the recording of the

competing security interests of the Prepetition Secured Parties, and therefore TanMar holds a

senior secured claim to the Prepetition Secured Parties.

       43.     Accordingly, TanMar respectfully requests a judgment of this Court declaring (i)

that TanMar holds valid, fully-perfected, and timely recorded Mineral Liens against the Debtor

Defendant’s properties in the amount of $837,678.17 and (ii) that TanMar’s validly and timely



                                                 9
              Case 19-12269-CSS        Doc 1239       Filed 07/02/20     Page 10 of 11




recorded Mineral Liens on the applicable Collateral Properties, with inception dates pre-dating the

date of filing of the security interests of the Prepetition Secured Parties, are senior secured claims

to the prepetition and post-petition claims and interests of the Prepetition Secured Parties in the

Collateral Properties.

        B.       Demand for Attorneys’ Fees

        44.      In this action to determine that TanMar’s Mineral Liens are valid and enforceable,

Tanmar is entitled to pre-petition and post-petition attorney’s fees.

        45.      Accordingly, in addition to the relief requested above, TanMar respectfully seeks a

judgment awarding reasonably attorneys’ fees incurred by TanMar in this proceeding.

                                         Requested Relief

        WHEREFORE, TanMar respectfully requests an order of the Court declaring that it holds

validly perfected priority Mineral Liens on the Collateral Properties prior in time and superior in

right to the prepetition and post-petition claims and interests of the Prepetition Secured Parties,

whether pursuant to§ 56.004, Tex. Prop. Code, or otherwise; for an award of costs and reasonable

and necessary attorneys’ fees; and for such other and further relief to which TanMar may show

itself to be justly entitled.




                                                 10
           Case 19-12269-CSS   Doc 1239    Filed 07/02/20     Page 11 of 11




Dated: July 2, 2020                 Respectfully submitted,

                                     GELLERT SCALI BUSENKELL & BROWN,
                                     LLC

                                     By: /s/ Michael Busenkell
                                     Michael Busenkell (DE 3933)
                                     Amy D. Brown (DE 4077)
                                     Gellert Scali Busenkell & Brown LLC
                                     1201 N. Orange St., Suite 300
                                     Wilmington, Delaware 19801
                                     (Tel) (302) 425-5812
                                     mbusenkell@gsbblaw.com
                                     abrown@gsbblaw.com

                                     Attorneys for Plaintiff TanMar Rentals LLC




                                      11
